Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Statement
An interview was initiated by examiner in order to expedite the prosecution. See interview summary for details. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-9 and 11-13, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
combining the first set of captured plenoptic data with the second set of captured plenoptic data.
The prior art fails to teach Claims 14-20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
combine the first set of captured plenoptic data with the second set of captured plenoptic data.
The closest prior art, Tuliakov et al. (KR 20140061234 A) discloses a technique and system for capturing a first set of plenoptic data with a birefringent medium in a first state of excitement (Figs. 2 and 5) and capturing a second set of plenoptic data with the birefringent medium in a second state of excitement (Figs. 2 and 6), but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wetzstein et al., "Computational plenoptic imaging." In Computer Graphics Forum, vol. 30, no. 8, pp. 2397-2426. Oxford, UK: Blackwell Publishing Ltd, 2011.

    PNG
    media_image1.png
    558
    1335
    media_image1.png
    Greyscale

Marwah et al., “Compressive Light Field Photography Using Overcomplete Dictionaries and Optimized Projections.” ACM Transactions on Graphics 32, no. 4 (July 1, 2013): 1.

    PNG
    media_image2.png
    666
    1546
    media_image2.png
    Greyscale

Duparré et al., "Optical Challenges in Super-Resolving Array Cameras." In Imaging Systems and Applications, pp. IM4C-2. Optical Society of America, 2014.

    PNG
    media_image3.png
    162
    1189
    media_image3.png
    Greyscale

Truong et al. (US 20190064493 A1): Systems and techniques relating to optimizing volumetric imaging with selective volume illumination (SVI) using light field detection, in one aspect, include: a light source configured to emit an illumination light that propagates via an illumination light path to illuminate a three-dimensional (3D) sample; and an optical system arranged with respect to the light source to receive a light field, which comes from the illuminated 3D sample, wherein the light field propagates via a detection light path; wherein the light source, the optical system, or both, are configurable to select a volume of a 3D-confined illumination of the 3D sample based on the 3D sample to be illuminated and a light field detection (LFD) process to be applied. (Abstract)
Lambert (US 20160202124 A1): [0056] The lenslet array captures a light field image as described below. In some embodiments of the present disclosure, a plenoptics or light field camera can be used. As known to the person of ordinary skill in the art, a light field camera (or plenoptic camera) captures information about the intensity of light and also about the direction of the light. For example, a light field camera may use an array of micro-lenses placed in front of a conventional image sensor to sense intensity, wavelength, and directional information. Other light field cameras can comprise a multi-camera array. By using a light field camera to image a sample, it is possible to obtain an image that stores information to be used at a later time. For example, if at a later time it may be necessary to focus on a certain part of the image, the image captured with a light field camera can enable that.
Katoh et al. (US 20030090597 A1): [0493] As described above, a birefringent element can split an incoming light ray into an ordinary ray and an extraordinary ray within its "principal section" including the optic axis thereof. Accordingly, if the polarization direction of the light ray that has been incident onto the birefringent element is vertical to the principal section, then the outgoing light ray consists of ordinary ray components only. On the other hand, if the polarization direction of the light ray that has been incident onto the birefringent element is parallel to the principal section, then the outgoing light ray consists of extraordinary ray components only. Thus, by getting the polarization direction of the incoming light ray switched by a liquid crystal cell, for example, from vertically into horizontally to the principal section of the birefringent element, or vice versa, the incoming light ray can be shifted within the principal section of the birefringent element.

    PNG
    media_image4.png
    758
    451
    media_image4.png
    Greyscale

DiFrancesco et al. (US 20110169994 A1): Light field imaging systems, and in particular light field lenses that can be mated with a variety of conventional cameras (e.g., digital or photographic/film, image and video/movie cameras) to create light field imaging systems. Light field data collected by these light field imaging systems can then be used to produce 2D images, right eye/left eye 3D images, to refocus foreground images and/or background images together or separately (depth of field adjustments), and to move the camera angle, as well as to render and manipulate images using a computer graphics rendering engine and compositing tools. (Abstract)
Pitts et al. (US 20160307372 A1): A capture system may capture light-field data representative of an environment for use in virtual reality, augmented reality, and the like. The system may have a plurality of light-field cameras arranged to capture a light-field volume within the environment, and a processor. The processor may use the light-field volume to generate a first virtual view depicting the environment from a first virtual viewpoint. The light-field cameras may be arranged in a tiled array to define a capture surface with a ring-shaped, spherical, or other arrangement. The processor may map the pixels captured by the image sensors to light rays received in the light-field volume, and store data descriptive of the light rays in a coordinate system representative of the light-field volume. (Abstract) “[0071] Light-field volume: the combination of all light-field images that represents, either fully or sparsely, light rays entering the physical space defined by the light-field volume.”

    PNG
    media_image5.png
    307
    427
    media_image5.png
    Greyscale


Send et al. (US 20150286340 A1): An optical detector (110) is disclosed, the optical detector (110) comprising: at least one spatial light modulator (114) being adapted to modify at least one property of a light beam (136) in a spatially resolved fashion, having a matrix (132) of pixels (134), each pixel (134) being controllable to individually modify the at least one optical property of a portion of the light beam (136) passing the pixel (134); at least one optical sensor (116) adapted to detect the light beam (136) after passing the matrix (132) of pixels (134) of the spatial light modulator (114) and to generate at least one sensor signal; at least one modulator device (118) adapted for periodically controlling at least two of the pixels (134) with different modulation frequencies; and at least one evaluation device (120) adapted for performing a frequency analysis in order to determine signal components of the sensor signal for the modulation frequencies. (Abstract)
Cole et al. (US 20160212409 A1): A camera rig including one or more stereoscopic camera pairs and/or one or more light field cameras are described. Images are captured by the light field cameras and stereoscopic camera pairs are captured at the same time. The light field images are used to generate an environmental depth map which accurately reflects the environment in which the stereoscopic images are captured at the time of image capture. In addition to providing depth information, images captured by the light field camera or cameras is combined with or used in place of stereoscopic image data to allow viewing and/or display of portions of a scene not captured by a stereoscopic camera pair. (Abstract)
Garsha et al. (US 20120200694 A1): Multiple modality contrast can be used to produce images that can be combined and rendered to produce images similar to those produced with wavelength absorbing stains viewed under transmitted white light illumination. Images obtained with other complementary contrast modalities can be presented using engineered color schemes based on classical contrast methods used to reveal the same anatomical structures and histochemistry, thereby providing relevance to medical training and experience. Dark-field contrast images derived from refractive index and fluorescent DAPI counterstain images are combined to produce images similar to those obtained with conventional H&E staining for pathology interpretation. Such multi-modal image data can be streamed for live navigation of histological samples, and can be combined with molecular localizations of genetic DNA probes (FISH), sites of mRNA expression (mRNA-ISH), and immunohistochemical (IHC) probes localized on the same tissue sections, used to evaluate and map tissue sections prepared for imaging mass spectrometry. (Abstract)
Katoh et al. (US 20040085486 A1): An optical shifter includes first and second optical shifting sections, each of which can transmit an incoming light ray after having shifted its optical axis and which are arranged such that a light ray transmitted through the first optical shifting section enters the second optical shifting section. Each of the shifting sections includes: a liquid crystal element including a liquid crystal cell, which selectively changes the polarization direction of the incoming light ray responsive to a voltage applied thereto; and a birefringent element, which receives the light ray transmitted through the liquid crystal element and which exhibits one of different refractive indices according to the polarization direction of the incoming light ray. The magnitude of shift caused by the first optical shifting section between the optical axes of the incoming and outgoing light rays is substantially twice greater than that of shift caused by the second optical shifting section. (Abstract)

    PNG
    media_image6.png
    648
    503
    media_image6.png
    Greyscale

Maciocci (US 20140146148 A1): [0017] Embodiments generally relate to systems and methods that use plenoptic images to create a still image or video wherein different depth portions of the image or video may be focused on by a user through the use of eye tracking. Thus, in some embodiments a stream of individual plenoptic images are combined into a sequence of frames in order to create a 2-D or 3-D movie sequence containing multiple depth plane information. Each frame of plenoptic data may be combined at a standard rate of, for example, 30 frames per second for display to the user. As a particular video frame is being displayed to the user, the system would calculate a per-frame coordinate map linking the 2-D screen coordinates of certain features of the image to its proper depth plane. For example, a tree in a foreground of a scene would be assigned to a front depth plane, and a mountain in the background would be assigned to a second depth plane. Different numbers of depth planes may be used for each scene of the movie. Simple scenes with only a few elements may have 2-5 depth planes, whereas more complicated scenes with many elements may have 6-10 depth planes.
Tian et al. (US 20180294376 A1): A photodetector is described along with corresponding materials, systems, and methods. The photodetector comprises an integrated circuit and at least two optically sensitive layers. A first optically sensitive layer is over at least a portion of the integrated circuit, and a second optically sensitive layer is over the first optically sensitive layer. Each optically sensitive layer is interposed between two electrodes. The two electrodes include a respective first electrode and a respective second electrode. The integrated circuit selectively applies a bias to the electrodes and reads signals from the optically sensitive layers. The signal is related to the number of photons received by the respective optically sensitive layer. (Abstract)
Kaye (US 4394069 A): Moderately narrow band, tunable, birefringent filters are disclosed using zero-twist liquid crystal cells as variable retarders in a Lyot-type birefringent filter. These filters can achieve analytically useful levels of resolution and stray-light ratios for costs that are competitive with prism and grating monochromators. These birefringent filters can be tuned and/or rendered opaque by the application of a suitable voltage to the cells. Thus, a variety of different optical instruments can be constructed with no moving parts. Power requirements are negligible. A useful filter can be designed to occupy a volume less than one cubic inch. These properties render such a filter ideally suited to microprocessor control. (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669